DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 10/14/2022 has been entered and made of record.
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 16, 24, and 30, amended on 10/14/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 16, 24, 30, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the drawing objection, the drawing amendment filed on 10/14/2022 addresses the issue.  As a result, the drawing objection is withdrawn. 
Regarding the 35 U.S.C. 112(a) rejection, the argument filed on 10/14/2022 is persuasive.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “Applicant respectfully submits that at least the features of "the constituting the merge candidate list for the current block comprises determining whether a reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to a top-left corner of the current block, a reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to a top-right corner of the current block, and a reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to a bottom-left comer of the current block are the same reference picture" and "based on the determination that the reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to the top-left comer of the current block, the reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to the top-right corner of the current block and the reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to the bottom-left comer of the current block are the same reference picture, the constructed candidate comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2" are not disclosed nor suggested by Zou, Kondo and Chen.” [Paragraph 6 on page 11 of the Remarks].           Examiner respectfully disagrees. Zou (US Patent 10,560,712 B2), (“Zou”), in view of Kondo et al. (US Patent 7,733,960 B2), (“Kondo”), in view of Chen et al. (CN 109922336 A), (“Chen”) discloses the argued limitations as follow:
wherein the constituting ((i.e. construct) [Zou: col 29, line 35]; (i.e. generate) [Zou: col 26, line 34]) the merge candidate list for the current block ((i.e. construction information for one or more of the reference picture lists for the slice) [Zou: col 29, line 48-49]; (i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]) comprises determining whether (i.e. a video decoder may determine whether) [Zou: col 7, line 23-24] a reference picture of the first neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP0 related to a top-left corner of the current block ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]), a reference picture of the second neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7])  the CP1 related to a top-right corner of the current block ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), and a reference picture of the third neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP2 related to a bottom-left comer of the current block ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) are the same reference picture (i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23], and
wherein based on the determination that (i.e. a video decoder may determine) [Zou: col 7, line 23]  the reference picture of the first neighboring block used for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; ; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP0 related to the top-left corner (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the reference picture of the second neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP1 related to the top-right corner (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-39; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35] and the reference picture of the third neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP2 related to the bottom-left corner (i.e. 802G (below-left)) [Zou: col 24, line 40-41; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802F is top  adjacent to the below-left block 802G) of the current block (i.e. current block 800) [Zou: col 24, line 35] are the same reference picture (i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23], the constructed candidate (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60] comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2 ((a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]; ((i.e. The motion information of the three control points is combined to construct a 6-parameter affine transformation model. The combination of the three control points is {CP1, CP2, CP4}, {CP1, CP2, CP3}, {CP2, CP3, CP4}, {CP1, CP3, CP4}. For example, a 6-parameter affine transformation model constructed using CP1, CP2, and CP3 control points is denoted Affine (CP1, CP2, CP3)) [Chen: paragraph 6, page 26] – Note: Chen reference index starts with number 1 instead of number 0. Hence the CP0, CP1, CP2, and CP3 of the application are associated with the CP1, CP2, CP3, and CP4 of Chen, respectively)).
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.  

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16, 18, 20-24, 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 16, 24, and 30 recite "the same reference picture". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 16, 24, 30, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16, 18, 20, 24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Patent 10,560,712 B2), (“Zou”), in view of Kondo et al. (US Patent 7,733,960 B2), (“Kondo”), in view of Chen et al. (CN 109922336 A), (“Chen”).

Regarding claim 16, Zou meets the claim limitations, as follows:
An image decoding method (i.e. a method for decoding video data) [Zou: col 2, line 16] performed by a decoding apparatus ((i.e. decoding, by the one or more processors) [Zou: col 2, line 24-25]; (i.e. a video decoder) [Zou: col 2, line 17-18]), the image decoding method (i.e. a method for decoding video data) [Zou: col 2, line 16] comprising: 
constituting (i.e. generate) [Zou: col 26, line 34] a merge candidate list for a current block ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]), wherein the merge candidate list includes a constructed candidate (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; deriving (i.e. deriving) [Zou: col 2, line 20-22] control point motion vectors (CPMVs) for control points (CPs) of the current block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on the constructed candidate included in the merge candidate list ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Zou: col 13, line 54-57]); deriving (i.e. deriving) [Zou: col 2, line 20-22] prediction samples for the current block by performing an inter prediction based on the CPMVs ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]); and generating (i.e. reconstruct) [Zou: col 20, line 40] a reconstructed picture for the current block based on the derived prediction samples (i.e. reconstruct the residual block in the pixel domain. In particular, summer 62 adds the reconstructed residual block to the motion compensated prediction block earlier produced by motion compensation unit 44 or intra-prediction unit 46 to produce a reconstructed video block) [Zou: col 20, line 40-42], wherein the CPs (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7] includes CP0, CP1, CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] and CP3 ((i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]), wherein a candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived based on a first neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from three neighboring blocks ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]) included in a first group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates.) [Zou: col 24, line 36-38] (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]), a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived based on a second neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from two neighboring blocks ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]) included in a second group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18; Note: Please see two top right blocks 802D and 802E in Fig. 8]; (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived based on a third neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) derived from two neighboring blocks included in a third group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7; Note: Please see two bottom left blocks 802F and 802G in Fig. 8]]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 40-44] (i.e. the affine merge mode relies on a pre-defined checking order which is mainly relying on the bottom-left corner) [Zou: col 22, line 31-33];  (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) and a candidate motion vector for CP3 is derived ((i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on a temporal neighboring block  ((i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]), wherein the constructed candidate is derived ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]; (i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52])  based on a combination of candidate motion vectors for three CPs ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]) among the CP0, the CP1, the CP2 and the CP3 ((i.e. In yet other examples, motion estimation unit 42 and/or motion compensation unit 44 may selectively use either a four-parameter affine motion model that includes two motion vectors ( e.g., v0 and v1 of FIG. 8, also referred to as MV0 and MV1) or a six-parameter affine motion model that includes three motion vectors (e.g., v0 , v1 , and v2 of FIG. 8, also referred to as MV0, MV1, and MV2) to identify the prediction block) [Zou: col 31, line 51-58] (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]; (i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]), wherein the constituting ((i.e. construct) [Zou: col 29, line 35]; (i.e. generate) [Zou: col 26, line 34]) the merge candidate list for the current block ((i.e. construction information for one or more of the reference picture lists for the slice) [Zou: col 29, line 48-49]; (i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]) comprises determining whether (i.e. a video decoder may determine whether) [Zou: col 7, line 23-24] a reference picture of the first neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP0 related to a top-left corner of the current block ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]), a reference picture of the second neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7])  the CP1 related to a top-right corner of the current block ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), and a reference picture of the third neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP2 related to a bottom-left comer of the current block ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) are the same reference picture, and
wherein based on the determination that (i.e. a video decoder may determine) [Zou: col 7, line 23]  the reference picture of the first neighboring block used for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; ; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP0 related to the top-left corner (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the reference picture of the second neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP1 related to the top-right corner (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-39; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35] and the reference picture of the third neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP2 related to the bottom-left corner (i.e. 802G (below-left)) [Zou: col 24, line 40-41; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802F is top  adjacent to the below-left block 802G) of the current block (i.e. current block 800) [Zou: col 24, line 35] are the same reference picture, the constructed candidate (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60] comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2 ((a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).
Zou does not explicitly disclose the following claim limitations (Emphasis added).
An image decoding method performed by a decoding apparatus, the image decoding method comprising: constituting a merge candidate list for a current block, wherein the merge candidate list includes a constructed candidate; deriving control point motion vectors (CPMVs) for control points (CPs) of the current block based on the constructed candidate included in the merge candidate list; deriving prediction samples for the current block by performing an inter prediction based on the CPMVs; and generating a reconstructed picture for the current block based on the derived prediction samples, wherein the CPs includes CP0, CP1, CP2 and CP3, wherein a candidate motion vector for the CP0 is derived based on a first neighboring block derived from three neighboring blocks included in a first group, a candidate motion vector for the CP1 is derived based on a second neighboring block derived from two neighboring blocks included in a second group, a candidate motion vector for the CP2 is derived based on a third neighboring block derived from two neighboring blocks included in a third group and a candidate motion vector for the CP3 is derived based on a temporal neighboring block, wherein the constructed candidate is derived based on combination of candidate motion vectors for three CPs among the CP0, the CP1, the CP2 and the CP3, 
wherein the constituting the merge candidate list for the current block comprises determining whether a reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to a top-left corner of the current block, a reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to a top-right corner of the current block, and a reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to a bottom-left comer of the current block are the same reference picture, and wherein based on the determination that the reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to the top-left corner of the current block, the reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to the top-right corner of the current block and the reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to the bottom-left corner of the current block are the same reference picture, the constructed candidate comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2.   
However, in the same field of endeavor Kondo further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23], and
(i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Kondo to program the system to consider cases where two or three CP motion vectors refer to a same reference picture.  
Therefore, the combination of Zou with Kondo will enable the coding system to improve the coding efficiency and also simplify the process to select reference index for inter prediction since all of two or three motion vectors have a same reference index [Kondo: col. 26, line 40-65].  
In addition, in the same field of endeavor Chen further discloses the claim limitations as follows:
the constructed candidate comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2 ((i.e. The motion information of the three control points is combined to construct a 6-parameter affine transformation model. The combination of the three control points is {CP1, CP2, CP4}, {CP1, CP2, CP3}, {CP2, CP3, CP4}, {CP1, CP3, CP4}. For example, a 6-parameter affine transformation model constructed using CP1, CP2, and CP3 control points is denoted Affine (CP1, CP2, CP3)) [Chen: paragraph 6, page 26] – Note: Chen reference index starts with number 1 instead of number 0. Hence the CP0, CP1, CP2, and CP3 of the application are associated with the CP1, CP2, CP3, and CP4 of Chen, respectively).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Chen to program the system to implement a non-translational motion model where two CPs are selected for 4-parameter model or three CPs are selected for 6-parameter model from available CPs.  
Therefore, the combination of Zou and Kondo with Chen will enable the coding system to apply the optimal motion information for the inter prediction in order improve the coding efficiency [Chen: paragraph 5-6 on page 26, paragraph 5 on page 30 to paragraph 2 on page 31], and also simplify the process to select reference index for inter prediction since all of two or three motion vectors have a same reference index [Kondo: col. 26, line 40-65].   

Regarding claim 18, Zou meets the claim limitations, as follows:
The image decoding method of claim 16 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein the first group includes a top-left corner neighboring block, a first top neighboring block, a first left neighboring block (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the second group includes a second top neighboring block and a top-right corner neighboring block (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-39; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the third group includes a second left neighboring block and a bottom-left corner neighboring block (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2) [Zou: col 24, line 39-40; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the first top neighboring block (i.e. 802B (above)) [Zou: col 24, line 37; Fig. 8] is right adjacent to the top-left corner neighboring block (i.e. 802A (above-left)) [Zou: col 24, line 37; Fig. 8] (Note: As it is shown in the Fig.8, the above block 802B is right adjacent to the above-left block 802A), the first left neighboring block (i.e. 802C (left)) [Zou: col 24, line 37; Fig. 8] is bottom adjacent to the top-left corner neighboring block (i.e. 802A (above-left)) [Zou: col 24, line 37; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802C is bottom adjacent to the above-left block 802A), 2Application No.: TBADocket No.: 8736.02155.US20 the second top neighboring block (i.e. 802D (above)) [Zou: col 24, line 38; Fig. 8] is left adjacent to the top-right corner neighboring block (i.e. 802E (above-right)) [Zou: col 24, line 39; Fig. 8] (Note: As it is shown in the Fig.8, the above block 802D is left adjacent to the above-right block 802E), and the second left neighboring block (i.e. 802F (left)) [Zou: col 24, line 40; Fig. 8] is top adjacent to the bottom-left corner neighboring block (i.e. 802G (below-left)) [Zou: col 24, line 40-41; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802F is top  adjacent to the below-left block 802G).  

Regarding claim 20, Zou meets the claim limitations, as follows:
The image decoding method of claim 16 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein the candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived as a motion vector of the first neighboring block  which is first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking first neighboring blocks in the first group  ((i.e. a video decoder may determine whether a current block is coded using the four-parameter affine motion model) [Zou: col 7, line 23-25]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13]: in a first sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], the candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived as a motion vector of the second neighboring block which is first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking second neighboring blocks in the second group  ((i.e. a video decoder may determine whether a current block is coded using the four-parameter affine motion model) [Zou: col 7, line 23-25]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62];  (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18]) in a second sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], and the candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived as a motion vector of the third neighboring block which is first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking third neighboring blocks in the third group ((i.e. a video decoder may determine whether a current block is coded using the four-parameter affine motion model) [Zou: col 7, line 23-25]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to O; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) in a third sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48].  
Regarding claim 24, Zou meets the claim limitations, as follows:
An image encoding method (i.e. a method for encoding video data) [Zou: col 2, line 37] performed by an encoding apparatus ((i.e. encoding, by the one or more processors) [Zou: col 2, line 59]; (i.e. a video encoder) [Zou: col 2, line 38-39]), the image encoding method comprising (i.e. a method for encoding video data) [Zou: col 2, line 37]: constituting (i.e. generate) [Zou: col 26, line 34] a merge candidate list for a current block ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode. A merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1) and the reference indices. If a merge candidate is identified by a merge index, the reference pictures are used for the prediction of the current blocks, as well as the associated motion vectors are determined.) [Zou: col 13, line 58-66]), wherein the merge candidate list includes a constructed candidate (i.e. The MV candidate list contains up to five candidates for the merge mode) [Zou: col 13, line 58-59; Fig. 4A - Fig. 8]; deriving (i.e. deriving) [Zou: col 2, line 20-22] control point motion vectors (CPMVs) for control points (CPs) of the current block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on the constructed candidate included in the merge candidate list ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Zou: col 13, line 54-57]); and 
deriving (i.e. deriving) [Zou: col 2, line 20-22] prediction samples for the current block by performing an inter prediction based on the CPMVs ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]);  deriving (i.e. deriving) [Zou: col 2, line 20-22] residual samples for the current block based on the prediction samples (i.e. the residual data indicating the difference between the coded block and the predictive block) [Zou: col 2, line 1-3]; andencoding image information including prediction information (i.e. a method for encoding video data includes: determining, by one or more processors of a video encoder, values of motion vectors of an affine motion model of a current block of video data, the motion vectors of the affine motion model identifying a predictor block of video data for of the current block of video data; obtaining, by the one or more processors, values of motion vectors of an affine motion model of a neighboring block of video data; deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data and encoding, by the one or more processors and in an encoded video bitstream) [Zou: col 2, line 37-50] and residual information (i.e. An intra-coded block is encoded according to an intra-coding mode and the residual data) [Zou: col 2, line 3-4], wherein the CPs (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7] includes CP0, CP1, CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] and CP3 ((i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]), 
wherein a candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived based on a first neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from three neighboring blocks ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]) included in a first group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates.) [Zou: col 24, line 36-38] (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]), a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived based on a second neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from two neighboring blocks ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]) included in a second group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18; Note: Please see two top right blocks 802D and 802E in Fig. 8]; (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived based on a third neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) derived from two neighboring blocks included in a third group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7; Note: Please see two bottom left blocks 802F and 802G in Fig. 8]]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 40-44] (i.e. the affine merge mode relies on a pre-defined checking order which is mainly relying on the bottom-left corner) [Zou: col 22, line 31-33];  (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) and a candidate motion vector for the CP3 is derived ((i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on a temporal neighboring block  ((i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]), wherein the constructed candidate is derived ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]; (i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52])  based on a combination of candidate motion vectors for three CPs ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]) among the CP0, the CP1, the CP2 and the CP3 ((i.e. In yet other examples, motion estimation unit 42 and/or motion compensation unit 44 may selectively use either a four-parameter affine motion model that includes two motion vectors ( e.g., v0 and v1 of FIG. 8, also referred to as MV0 and MV1) or a six-parameter affine motion model that includes three motion vectors (e.g., v0 , v1 , and v2 of FIG. 8, also referred to as MV0, MV1, and MV2) to identify the prediction block) [Zou: col 31, line 51-58] (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]; (i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64])),
wherein the constituting ((i.e. construct) [Zou: col 29, line 35]; (i.e. generate) [Zou: col 26, line 34]) the merge candidate list for the current block ((i.e. construction information for one or more of the reference picture lists for the slice) [Zou: col 29, line 48-49]; (i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]) comprises determining whether (i.e. a video decoder may determine whether) [Zou: col 7, line 23-24] a reference picture of the first neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP0 related to a top-left corner of the current block ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]), a reference picture of the second neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7])  the CP1 related to a top-right corner of the current block ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), and a reference picture of the third neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP2 related to a bottom-left comer of the current block ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) are the same reference picture, and
wherein based on the determination that (i.e. a video decoder may determine) [Zou: col 7, line 23]  the reference picture of the first neighboring block used for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; ; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP0 related to the top-left corner (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the reference picture of the second neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP1 related to the top-right corner (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-39; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35] and the reference picture of the third neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP2 related to the bottom-left corner (i.e. 802G (below-left)) [Zou: col 24, line 40-41; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802F is top  adjacent to the below-left block 802G) of the current block (i.e. current block 800) [Zou: col 24, line 35] are the same reference picture, the constructed candidate (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60] comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2 ((a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).
Zou does not explicitly disclose the following claim limitations (Emphasis added).
An image encoding method performed by an encoding apparatus, the image encoding method comprising: constituting a merge candidate list for a current block, wherein the merge candidate list includes a constructed candidates; deriving control point motion vectors (CPMVs) for control points (CPs) of the current block based on the constructed candidate included in the merge candidate list; andderiving prediction samples for the current block by performing an inter prediction based on the CPMVs; deriving residual samples for the current block based on the prediction samples; and encoding image information including prediction information and residual information, wherein the CPs includes CP0, CP1, CP2 and CP3, wherein a candidate motion vector for the CP0 is derived based on a first neighboring block derived from three neighboring blocks included in a first group, a candidate motion vector for the CP1 is derived based on a second neighboring block derived from two neighboring blocks included in a second group, a candidate motion vector for the 4Application No.: 16/798,087Docket No.: 8736.02155.US20 CP2 is derived based on a third neighboring block derived from two neighboring blocks included in a third group and a candidate motion vector for the CP3 is derived based on a temporal neighboring block, wherein the constructed candidate is derived based on a combination of candidate motion vectors for three CPs among the CP0, the CP1, the CP2 and the CP3, wherein the constituting the merge candidate list for the current block comprises determining whether a reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to a top-left corner of the current block, a reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to a top-right corner of the current block, and a reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to a bottom-left comer of the current block are the same reference picture, and wherein based on the determination that the reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to the top-left corner of the current block, the reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to the top-right corner of the current block and the reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to the bottom-left corner of the current block are the same reference picture, the constructed candidate comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2.     
However, in the same field of endeavor Kondo further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23], and
(i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Kondo to program the system to consider cases where two or three CP motion vectors refer to a same reference picture.  
Therefore, the combination of Zou with Kondo will enable the coding system to improve the coding efficiency and also simplify the process to select reference index for inter prediction since all of two or three motion vectors have a same reference index [Kondo: col. 26, line 40-65].  
In addition, in the same field of endeavor Chen further discloses the claim limitations as follows:
the constructed candidate comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2 ((i.e. The motion information of the three control points is combined to construct a 6-parameter affine transformation model. The combination of the three control points is {CP1, CP2, CP4}, {CP1, CP2, CP3}, {CP2, CP3, CP4}, {CP1, CP3, CP4}. For example, a 6-parameter affine transformation model constructed using CP1, CP2, and CP3 control points is denoted Affine (CP1, CP2, CP3)) [Chen: paragraph 6, page 26] – Note: Chen reference index starts with number 1 instead of number 0. Hence the CP0, CP1, CP2, and CP3 of the application are associated with the CP1, CP2, CP3, and CP4 of Chen, respectively).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Chen to program the system to implement a non-translational motion model where two CPs are selected for 4-parameter model or three CPs are selected for 6-parameter model from available CPs.  
Therefore, the combination of Zou and Kondo with Chen will enable the coding system to apply the optimal motion information for the inter prediction in order improve the coding efficiency [Chen: paragraph 5-6 on page 26, paragraph 5 on page 30 to paragraph 2 on page 31], and also simplify the process to select reference index for inter prediction since all of two or three motion vectors have a same reference index [Kondo: col. 26, line 40-65].    

Regarding claim 27, Zou meets the claim limitations, as follows:
The image encoding method of claim 24 (i.e. a method for encoding video data) [Zou: col 2, line 37], wherein the candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived as a motion vector of the first neighboring block  which is first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking first neighboring blocks in the first group ((i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbor block coded in affine mode) [Zou: col 22, line 15-18]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13]) in a first sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], the candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived as a motion vector of the second neighboring block which is first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking second neighboring blocks in the second group ((i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbor block coded in affine mode) [Zou: col 22, line 15-18]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18]) in a second sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48], and the candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived as a motion vector of the third neighboring block which is first confirmed (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] to be available while checking third neighboring blocks in the third group ((i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbor block coded in affine mode) [Zou: col 22, line 15-18]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) in a third sequence whether it is available (i.e. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and deduplication scheme and only the first few K combinations are used as possible predictors, where K >= 1) [Zou: col 24, line 41-48].  

Regarding claim 30, Zou meets the claim limitations, as follows:
A non-transitory computer readable storage medium storing (i.e. a device for decoding a block of video data includes: a memory configured to store the video data; and one or more processing units implemented in circuitry) [Zou: col 2, line 54-56] a bitstream generated by a method ((i.e. a method for encoding video data) [Zou: col 2, line 37]; (i.e. an encoded video bitstream) [Zou: col 2, line 50]), the method comprising (i.e. a method for encoding video data) [Zou: col 2, line 37]:
constituting (i.e. generate) [Zou: col 26, line 34] a merge candidate list for a current block ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode. A merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1) and the reference indices. If a merge candidate is identified by a merge index, the reference pictures are used for the prediction of the current blocks, as well as the associated motion vectors are determined.) [Zou: col 13, line 58-66]), wherein the merge candidate list includes a constructed candidate (i.e. The MV candidate list contains up to five candidates for the merge mode) [Zou: col 13, line 58-59; Fig. 4A - Fig. 8]; deriving (i.e. deriving) [Zou: col 2, line 20-22] control point motion vectors (CPMVs) for control points (CPs) of the current block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on the constructed candidate included in the merge candidate list ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Zou: col 13, line 54-57]); and 
deriving (i.e. deriving) [Zou: col 2, line 20-22] prediction samples for the current block by performing an inter prediction based on the CPMVs ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]);  deriving (i.e. deriving) [Zou: col 2, line 20-22] residual samples for the current block based on the prediction samples (i.e. the residual data indicating the difference between the coded block and the predictive block) [Zou: col 2, line 1-3]; andencoding image information including prediction information (i.e. a method for encoding video data includes: determining, by one or more processors of a video encoder, values of motion vectors of an affine motion model of a current block of video data, the motion vectors of the affine motion model identifying a predictor block of video data for of the current block of video data; obtaining, by the one or more processors, values of motion vectors of an affine motion model of a neighboring block of video data; deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data and encoding, by the one or more processors and in an encoded video bitstream) [Zou: col 2, line 37-50] and residual information (i.e. An intra-coded block is encoded according to an intra-coding mode and the residual data) [Zou: col 2, line 3-4], wherein the CPs (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7] includes CP0, CP1, CP2 (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35] and CP3 ((i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]), wherein a candidate motion vector for the CP0 (i.e. v0 (MV0)) [Zou: col 24, line 34] is derived based on a first neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from three neighboring blocks ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]) included in a first group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates.) [Zou: col 24, line 36-38]; (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1. Similar calculation can be calculated for the above neighboring block to get aboveCtx.) [Zou: col 23, line 57-62]), a candidate motion vector for the CP1 (i.e. v1 (MV1)) [Zou: col 24, line 34] is derived based on a second neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) derived from two neighboring blocks ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]) included in a second group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. A four-parameter affine model may include two motion vectors and a six-parameter affine model may include three motion vectors) [Zou: col 24, line 24-26]; (i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 6, line 14-18; Note: Please see two top right blocks 802D and 802E in Fig. 8]; (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), a candidate motion vector for the CP2 (i.e. v2 (MV2)) [Zou: col 24, line 34] is derived based on a third neighboring block ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) derived from two neighboring blocks included in a third group ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7; Note: Please see two bottom left blocks 802F and 802G in Fig. 8]]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 40-44] (i.e. the affine merge mode relies on a pre-defined checking order which is mainly relying on the bottom-left corner) [Zou: col 22, line 31-33];  (i.e. If the left neighboring block is not available, or not affine mode, or six-parameter affine, the leftCtx is set equal to 0; otherwise (left available, and six-parameter affine mode) the leftCtx is set equal to 1) [Zou: col 23, line 57-61]) and a candidate motion vector for the CP3 is derived ((i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) based on a temporal neighboring block  ((i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]; (i.e. In another example, the current block inherits the affine motion model parameters {a, b, c, d, e, f} or {a, b, c, d} directly from the collocated block. The collocated block is from the same location but in the previously coded picture with the same temporal level) [Zou: col 28, line 9-14]); 
wherein the constructed candidate is derived ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]; (i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52])  based on a combination of candidate motion vectors for three CPs ((i.e. The three motion vector predictors can be selected from a list of combinations using a validation, sorting and de-duplication scheme and only the first few K combinations are used as possible predictors, where K>=1. In some examples, the video coder may generate a full combination of all the predictors using neighboring available motion vectors. As shown in FIG. 8, there may be a total of 3x2x2 = 12 combinations.) [Zou: col 24, line 45-52]; (i.e. a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]) among the CP0, the CP1, the CP2 and the CP3 ((i.e. In yet other examples, motion estimation unit 42 and/or motion compensation unit 44 may selectively use either a four-parameter affine motion model that includes two motion vectors ( e.g., v0 and v1 of FIG. 8, also referred to as MV0 and MV1) or a six-parameter affine motion model that includes three motion vectors (e.g., v0 , v1 , and v2 of FIG. 8, also referred to as MV0, MV1, and MV2) to identify the prediction block) [Zou: col 31, line 51-58] (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]; (i.e. v3) [Zou: col 22, line 8; Fig. 7B]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. Cross-frame determination of affine model flags and motion vectors. In accordance with one or more techniques of this disclosure, a video coder may use the cross-frame affine motion model parameters instead of explicitly signaling the affine parameter flags (four or six-parameter mode) or affine motion vector information. In one example, the current block inherits the affine parameter model flag from the collocated block. The collocated block is from the same location but in the previously coded picture at the same temporal level.) [Zou: col 27, line 55-64]),wherein the constituting ((i.e. construct) [Zou: col 29, line 35]; (i.e. generate) [Zou: col 26, line 34]) the merge candidate list for the current block ((i.e. construction information for one or more of the reference picture lists for the slice) [Zou: col 29, line 48-49]; (i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]) comprises determining whether (i.e. a video decoder may determine whether) [Zou: col 7, line 23-24] a reference picture of the first neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP0 related to a top-left corner of the current block ((i.e. the value of the top-left CPMV of a current block may be derived based on a MV of one of a left block, an above-left block, or an above neighboring block adjacent to the top-left point of the current block and a MVD) [Zou: col 6, line 9-13; Note: Please see three top left blocks 802A, 802B, 802C in Fig. 8]; (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38]), a reference picture of the second neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7])  the CP1 related to a top-right corner of the current block ((i.e. the value of the top-right CPMV of a current block may be derived based on a MV of one of an above-right block or an above neighboring block adjacent to the top-right point of the current block and a MVD) [Zou: col 22, line 15-18; Note: Please see two top right blocks 802D and 802E in Fig. 8] (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-40]), and a reference picture of the third neighboring block used for deriving the candidate motion vector for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) the CP2 related to a bottom-left comer of the current block ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]; (i.e. left-bottom corner (v4)) [Zou: col 22, line 3]; (i.e. the motion vectors of 802F (left) and 802G (below-left) are possible candidates for predicting v2. In some examples, the first available candidate for each position in a predefined checking order is directly used as its predictor) [Zou: col 24, line 36-44]) are the same reference picture, and
wherein based on the determination that (i.e. a video decoder may determine) [Zou: col 7, line 23]  the reference picture of the first neighboring block used for ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 52-60]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data) [Zou: col 2, line 20-22]; ; (i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD) [Zou: col 6, line 4-7]) deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP0 related to the top-left corner (i.e. In order to predict v0, the motion vectors of 802A (above-left), 802B (above) and 802C (left) are possible candidates) [Zou: col 24, line 36-38; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35], the reference picture of the second neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP1 related to the top-right corner (i.e. Similarly, the motion vectors of 802D (above) and 802E (above-right) are possible candidates for predicting v1) [Zou: col 24, line 38-39; Fig. 8] of the current block (i.e. current block 800) [Zou: col 24, line 35] and the reference picture of the third neighboring block used for deriving the candidate motion vector (i.e. Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1 ), each of which identify one or more reference pictures stored in reference picture memory 64.) [Zou: col 17, line 9-16] for the CP2 related to the bottom-left corner (i.e. 802G (below-left)) [Zou: col 24, line 40-41; Fig. 8] (Note: As it is shown in the Fig.8, the left block 802F is top  adjacent to the below-left block 802G) of the current block (i.e. current block 800) [Zou: col 24, line 35] are the same reference picture, the constructed candidate (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60] comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2 ((a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).
Zou does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer readable storage medium storing a bitstream generated by a method, the method comprising: constituting a merge candidate list for a current block, wherein the merge candidate list includes a constructed candidates; deriving control point motion vectors (CPMVs) for control points (CPs) of the current block based on the constructed candidate included in the merge candidate list; andderiving prediction samples for the current block by performing an inter prediction based on the CPMVs; deriving residual samples for the current block based on the prediction samples; and encoding image information including prediction information and residual information, wherein the CPs includes CP0, CP1, CP2 and CP3, wherein a candidate motion vector for the CP0 is derived based on a first neighboring block derived from three neighboring blocks included in a first group, a candidate motion vector for the CP1 is derived based on a second neighboring block derived from two neighboring blocks included in a second group, a candidate motion vector for the CP2 is derived based on a third neighboring block derived from two neighboring blocks included in a third group and a candidate motion vector for the CP3 is derived based on a temporal neighboring block, wherein the constructed candidate is derived based on a combination of candidate motion vectors for three CPs among the CP0, the CP1, the CP2 and the CP3, wherein the constituting the merge candidate list for the current block comprises determining whether a reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to a top-left corner of the current block, a reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to a top-right corner of the current block, and a reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to a bottom-left comer of the current block are the same reference picture, and wherein based on the determination that the reference picture of the first neighboring block used for deriving the candidate motion vector for the CP0 related to the top-left corner of the current block, the reference picture of the second neighboring block used for deriving the candidate motion vector for the CP1 related to the top-right corner of the current block and the reference picture of the third neighboring block used for deriving the candidate motion vector for the CP2 related to the bottom-left corner of the current block are the same reference picture, the constructed candidate comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2.      
However, in the same field of endeavor Kondo further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23], and
(i.e. all of three motion vectors refer to a same reference picture) [Kondo: col. 26, line 51-52; Fig. 23].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Kondo to program the system to consider cases where two or three CP motion vectors refer to a same reference picture.  
Therefore, the combination of Zou with Kondo will enable the coding system to improve the coding efficiency and also simplify the process to select reference index for inter prediction since all of two or three motion vectors have a same reference index [Kondo: col. 26, line 40-65].  
In addition, in the same field of endeavor Chen further discloses the claim limitations as follows:
the constructed candidate comprises CPMV0 for the CP0, CPMV1 for the CP1 and CPMV2 for the CP2 ((i.e. The motion information of the three control points is combined to construct a 6-parameter affine transformation model. The combination of the three control points is {CP1, CP2, CP4}, {CP1, CP2, CP3}, {CP2, CP3, CP4}, {CP1, CP3, CP4}. For example, a 6-parameter affine transformation model constructed using CP1, CP2, and CP3 control points is denoted Affine (CP1, CP2, CP3)) [Chen: paragraph 6, page 26] – Note: Chen reference index starts with number 1 instead of number 0. Hence the CP0, CP1, CP2, and CP3 of the application are associated with the CP1, CP2, CP3, and CP4 of Chen, respectively).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Chen to program the system to implement a non-translational motion model where two CPs are selected for 4-parameter model or three CPs are selected for 6-parameter model from available CPs.  
Therefore, the combination of Zou and Kondo with Chen will enable the coding system to apply the optimal motion information for the inter prediction in order improve the coding efficiency [Chen: paragraph 5-6 on page 26, paragraph 5 on page 30 to paragraph 2 on page 31], and also simplify the process to select reference index for inter prediction since all of two or three motion vectors have a same reference index [Kondo: col. 26, line 40-65].    

Claims 21-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Patent 10,560,712 B2), (“Zou”), in view of Kondo et al. (US Patent 7,733,960 B2), (“Kondo”), in view of Huang et al. (US Patent Application Publication 2019/0058896 A1), (“Huang”).
Regarding claim 21, Zou meets the claim limitations as set forth in claim 20.Zou further meets the claim limitations as follow.
The image decoding method of claim 20 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein based on a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block being the same ((i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61; Fig. 8] – Note: Zou teaches that the spatial prediction using multiple neighboring blocks of a same reference picture for prediction. Illustration in Fig. 8 shows that three control points refer to neighboring blocks of the current block in the same reference picture.), the constructed candidate ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) for the 6-parameter affine model is derived based on a combination of the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2 ((a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
In the same field of endeavor Kondo and Huang further discloses the claim limitations and the deficient claim limitations, as follows:
wherein based on a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block being the same ((i.e. if two affine motion vectors correspond to a same reference picture, the method scales the remaining affine motion vectors in the first affine candidate to set all reference pictures of the three affine motion vectors the same) [Huang: para. 0013]; (i.e. when two of three motion vectors refer to a reference picture) [Kondo: col. 26, line 53-54; Fig. 23]), the constructed candidate for the 6-parameter affine model is derived based on a combination of the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2  (i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Huang to program the system to insert motion vectors of three control points into the candidate list.  
Therefore, the combination of Zou and Kondo with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002]. 

Regarding claim 22, Zou meets the claim limitations as set forth in claim 20.Zou further meets the claim limitations as follow.
The image decoding method of claim 20 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein based on a reference picture for the first neighboring block and a reference picture for the second neighboring block being the same (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61], the constructed candidate ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) for the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. A four-parameter affine model may include two motion vectors) [Zou: col 24, line 24-25]; (i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image decoding method of claim 20, wherein based on a reference picture for the first neighboring block and a reference picture for the second neighboring block being the same, the constructed candidate for the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP1.   
However, in the same field of endeavor Kondo and Huang further discloses the claim limitations and the deficient claim limitations, as follows:
wherein based on a reference picture for the first neighboring block and a reference picture for the second neighboring block being the same ((i.e. If out of the three reference pictures of the affine motion vectors, two reference pictures are the same, the affine motion vector with a different reference picture can be scaled to the same reference picture) [Huang: para. 0039]; (i.e. when two of three motion vectors refer to a reference picture) [Kondo: col. 26, line 53-54; Fig. 23]), the constructed candidate for the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Huang to program the system to insert motion vectors of related control points into the candidate list.  
Therefore, the combination of Zou and Kondo with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002]. 

Regarding claim 23, Zou meets the claim limitations as set forth in claim 20.Zou further meets the claim limitations as follow.
The image decoding method of claim 20 (i.e. a method for decoding video data) [Zou: col 2, line 16], wherein based on a reference picture for the first neighboring block and a reference picture for the third neighboring block being the same (i.e. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to a reference frames.) [Zou: col. 1, line 56-61], the constructed candidate ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) for the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP2 ((i.e. A four-parameter affine model may include two motion vectors) [Zou: col 24, line 24-25]; (i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image decoding method of claim 20, wherein based on a reference picture for the first neighboring block and a reference picture for the third neighboring block being the same, the constructed candidate for the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP2.
However, in the same field of endeavor Kondo and Huang further disclose the claim limitations and the deficient claim limitations, as follows:
wherein based on a reference picture for the first neighboring block and a reference picture for the third neighboring block being the same ((i.e. If out of the three reference pictures of the affine motion vectors, two reference pictures are the same, the affine motion vector with a different reference picture can be scaled to the same reference picture) [Huang: para. 0039]; (i.e. when two of three motion vectors refer to a reference picture) [Kondo: col. 26, line 53-54; Fig. 23]), the constructed candidate for the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP2 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Huang to program the system to insert motion vectors of related control points into the candidate list.  
Therefore, the combination of Zou and Kondo with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002]. 

Regarding claim 28, Zou meets the claim limitations as set forth in claim 27.Zou further meets the claim limitations as follow.
The image encoding method of claim 26 (i.e. a method for encoding video data) [Zou: col 2, line 37], wherein based on a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block being the same, the constructed candidate ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) for the 6-parameter affine model is derived based on a combination of the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2 ((a six-parameter affine model may include three motion vectors) [Zou: col 24, line 25-26]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image encoding method of claim 27, wherein based on a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block being the same, the constructed candidate for the 6-parameter affine model is derived based on a combination of the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2.
However, in the same field of endeavor Kondo and Huang further disclose the claim limitations and the deficient claim limitations, as follows:
wherein based on a reference picture for the first neighboring block, a reference picture for the second neighboring block and a reference picture for the third neighboring block being the same ((i.e. if two affine motion vectors correspond to a same reference picture, the method scales the remaining affine motion vectors in the first affine candidate to set all reference pictures of the three affine motion vectors the same) [Huang: para. 0013]; (i.e. when two of three motion vectors refer to a reference picture) [Kondo: col. 26, line 53-54; Fig. 23]), the constructed candidate for the 6-parameter affine model is derived based on a combination of the candidate motion vector for the CP0, the candidate motion vector for the CP1 and the candidate motion vector for the CP2 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Huang to program the system to insert motion vectors of three control points into the candidate list.  
Therefore, the combination of Zou and Kondo with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002].

Regarding claim 29, Zou meets the claim limitations as set forth in claim 27.Zou further meets the claim limitations as follow.
The image encoding method of claim 27 (i.e. a method for encoding video data) [Zou: col 2, line 37], wherein based on a reference picture for the first neighboring block and a reference picture for the second neighboring block being the same, the constructed candidate ((i.e. the predictors derived by using the different prediction methods mentioned above are used to generate a MV predictor candidate list, and a flag or index is used to indicate which candidate is used to predict the current affine motion model) [Zou: col 26, line 32-36]; (i.e. spatial MV candidates may be derived from the neighboring blocks for a specific PU (PU0)) [Zou: col 13, line 58-60]) for the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. A four-parameter affine model may include two motion vectors) [Zou: col 24, line 24-25]; (i.e. The MV candidate list contains up to five candidates for the merge mode and only two candidates for the AMVP mode) [Zou: col 13, line 58-60; Fig. 4A - Fig. 8]; (i.e. three motion vectors in the current block v0 (MV0), v1 (MV1), and v2 (MV2) in the three corners of current block 800) [Zou: col 24, line 33-35]).   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The image encoding method of claim 27, wherein based on a reference picture for the first neighboring block and a reference picture for the second neighboring block being the same, the constructed candidate the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP1.
However, in the same field of endeavor Kondo and Huang further disclose the claim limitations and the deficient claim limitations, as follows:
wherein based on a reference picture for the first neighboring block and a reference picture for the second neighboring block being the same ((i.e. If out of the three reference pictures of the affine motion vectors, two reference pictures are the same, the affine motion vector with a different reference picture can be scaled to the same reference picture) [Huang: para. 0039]; (i.e. when two of three motion vectors refer to a reference picture) [Kondo: col. 26, line 53-54; Fig. 23]), the constructed candidate the 4-parameter affine model is derived based on a combination of the candidate motion vector for the CP0 and the candidate motion vector for the CP1 ((i.e. If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks. As shown in FIG. 2, an affine candidate includes three affine motion vectors Mv0, Mv1, and Mv2. Affine motion vector Mv0 at an upper-left control point of a current block 20 is derived from one of motion vectors of neighboring sub-block a0 (referred as the upper-left corner subblock), a1 (referred as the top-left sub-block), and a2 (referred as the left-top sub-block). Affine motion vector Mv1 at an upper-right control point of the current block 30 is derived from one or motion vectors of neighboring subblock b0 (referred as the top-right sub-block) and b1 (referred as the upper-right corner sub-block). Affine motion vector Mv2 at a lower-left control point of the current block 20 is derived from one of motion vectors of neighboring subblock c0 (referred as the left-bottom sub-block) and c1 (referred as the lower-left corner sub-block)) [Huang: para. 0046; Fig. 2]; (i.e. For a block encoded in affine Inter mode or affine Merge mode, a final affine candidate is selected to locate a reference block using an affine motion model derived by the final affine candidate, and the reference block is used to predict the block. The Affine Merge Prediction 4124 constructs one or more affine Merge candidates according to motion vectors of multiple neighboring coded blocks and inserts the one or more affine Merge candidates in a Merge candidate list) [Huang: para. 0041]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Kondo with Huang to program the system to insert motion vectors of related control points into the candidate list.  
Therefore, the combination of Zou and Kondo with Huang will enable the coding system to improve the coding efficiency and/or reduce the complexity of a video coding system by implementing various affine coding modes [Huang: para. 0002].   
                                                                                                                                  





Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488